 In the Matter of ELLIOTT BAY 'MILL COMPANYandPLYWOOD & VENEERWORKERS UNION LOCAL #26, C. I. O. AFFILIATE, AND PLYWOOD &VENEER WORKERS UNION, LOCAL 2618, CHARTERED BY THE UNITEDBROTHERHOOD OF CARPENTERS & JOINERS OF AMERICA, AFFILIATEDWITH THE AMERICAN FEDERATION OF LABOR 1Case No. RE-5.-Decided March 13, 1940LumberIndustry-Investigation,ofRepresentatives:controversy concerningrepresentation of employees:prior certification in unit composed of employeesof Companyand subsidiary company;petition by Companyfollowing conflict-ing claims by rival organizationsto right ofrepresenting Company's em-ployees-Unit Appropriatefor CollectiveBargaining:all employees of Company,excluding supervisory and clerical employees and watchmen;dispute as towatchmen-Representatives:stipulation as to substantial membership by eachorganization;certification on record notrequested-Election OrderedMr. Patrick H. Walker,for the Board.Mr. Robert B. Walkinshaw,of Seattle,Wash., for the Company.Mr. Perry R. Gershon,of Seattle,Wash., for Local 26.Mr. L. Presley Gill,of Seattle,Nash., for Local 2618.Mr. Wallace Cooper,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 4, 1939, Elliott Bay Mill Company, Seattle, Washing-ton, herein called the Company, filed with the Regional Director forthe Nineteenth Region (Seattle,Washington), a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of the Company, and requesting an investiga-tion and certification of representatives pursuant to Section 9 (c)of the National Labor Relations Act, 49 Stat. 449, herein called theILocal 2618 was named in the petition as "Plywood&Veneer Workers Union#2618,A F. of L. affiliate"At the hearing, the petition and all pleadings were amended so thatits name would appear therein as "Plywood & Veneer Workers Union,Local 2618, char-tered by the United Brotherhood of Carpenters&Joiners of America, affiliated with theAmerican Federation of Labor."21 N. L. R B., No. 53564 ELLIOTT BAY MILL COMPANY565Act.On January 9, 1940, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appro-priate hearing upon due notice.On January 13, 1940, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and uponPlywood & Veneer Workers Union Local #26, C. I. O. affiliate, hereincalled Local 26, and Plywood & Veneer Workers Union, Local 2618,chartered by the United Brotherhood of Carpenters & Joiners of Amer-ica, affiliated with the American Federation of Labor, herein calledLocal 2618.Pursuant to notice, a hearing was held on January 25,1940, at Seattle, Washington, before Patrick H. McNally, the Trial Ex-aminer duly designated by the Board.The Board, the Company,Local 26, and Local 2618 were represented by counsel and participatedin the hearing.2Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues wasafforded all parties.At the commencement of the hearing, Local 26moved for a continuance herein pending the Board's determination ofan appeal by Local 26 from the refusal of the Regional Director toissue a complaint based on its charges against the Company.3TheTrial Examiner denied this motion.During the course of the hearingthe Trial Examiner made several rulings on other motions and on ob-jections to the admission of evidence.The Board has reviewed all suchrulings of the Trial Examiner and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following : -FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYElliott Bay Mill Company, a Washington corporation, withitsmilland principal place of business in Seattle, Washington, is engaged inthe manufacture of fir plywood. Its plant, the fifth largest of its kindin the United States, is valued at $500,000. It maintains branch officesin California, Illinois, Arizona, and New York City.2Counsel for Lumber & SawmillWoikers UnionLocal 2519 appearedfor thepurpose ofstating the viewof Local 2519 on the appropriate unit,but declined to enter a generalappearance.Local 2519 represents employees of Elliott Bay Lumber Company,a whollyowned subsidiary of the Company,but which is not involved in this proceeding.30n January 5, 1940,the Regional Director refused to issue a complaint against theCompany in Case No. XIx-C-218. On January 15, 1940,Local 26 appealed to the Boardfor a review of this action of the Regional Diiector.On February 23, 1940, the Boardnotified Local 26 that it had sustained the refusal of the Regional Director to issue acomplaint283032-41-vol 21-37 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe total sales of the Company during 1937 amounted to $1,500,000.During 1939 the total sales amounted to approximately $2,000,000.Approximately 90 per cent of the finished product is shipped to Statesother than the State of Washington and to Europe. The Companyobtains practically all its raw materials in the State of-Washington.It employs approximately 345 persons at its Seattle mil1.4II.THE ORGANIZATIONS INVOLVEDPlywood & Veneer Workers Union Local #26 is a labor organizationaffiliated with the InternationalWoodworkers of America, which inturn is affiliated with the Congress of Industrial Organizations. Itadmits to membership all production and maintenance employees ofthe Company, excluding office and supervisory employees and watch-men.Plywood & Veneer Workers Union, Local 2618, is a labor organiza-tion affiliated with the United Brotherhood of Carpenters & Joinersof America, which in turn is affiliated with the American Federationof Labor. It admits to membership all production and maintenanceemployees of the Company, including watchmen and subforemen, butexcluding "so-called foremen of higher rank."III.THE QUESTION CONCERNING REPRESENTATIONPursuant to its Decision and Direction of Election 5 dated August1, 1938, and its Supplemental Decision and Second Direction of Elec-tion 6 dated October 1, 1938, the Board on November 22, 1938, certified 7Local 26 as the exclusive collective bargaining representative of allproduction and maintenance employees, excluding clerical and super-visory employees and watchmen, of the Company and of Elliott BayLumber Company," herein called the Lumber Company. On October4, 1939, the Company filed its petition herein, alleging that Local 26and Local 2618 had each presented to it conflicting claims that eachrepresents a majority of its "production and maintenance employeesexcept office personnel and supervisory employees of higher rank."Atthe hearing all parties stipulated that before, on, and after the date of4The above facts as to the Company's business,except as to its 1939 sales, were foundby the Board inMatter of Elliott Bay Lumber Company, Elliott Bay Mill CompanyandPlywood and Veneer Worker8 Union, Local No.26,8 N. L.R B. 753. Craig L. Spencer,president of the Company, testified that these previous findings of fact are accurate andthat theCompany's business has since remained substantially the same.5Matter of Elliott Bay Lumber Company,Elliott Bay Mill CompanyandPlywood andVeneer Worker8 Union,Local No.26, 8 N L R B 7536 9 N I, R. B. 3.79 N L R. B 6.BA «ho11y ownedsubsidiary of the Company engaged at Seattle,Washington, in theiemanufacture of lumber purchased principally from the Company and the sale of lumberat wholesale and retail. ELLIOTT BAY MILL COMPANY567the Company's petition, Local 26 and Local 2618 each demanded ofthe Company recognition as the "sole and exclusive bargaining agency"'of its employees.We find that a question has arisen concerning representation of em-ployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I, above, has a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States, and tendsto lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE APPROPRIATE UNITAt the hearing all parties stipulatedthat the appropriate unit shouldinclude all employees of the Company, excluding supervisory 9 andclerical employees and employees of the Lumber Company 10 Inaccordance with the wishes of all parties, we see no reason for notreducing the previously determined unit to a unit composed only ofemployees of the Company.-"The only controversy between the parties as to the unit is whetherwatchmen should be included or excluded.12Local 26 does not admitwatchmen to membership and desires their exclusion, while Local2618 admits them to membership and desires their inclusion.13The.9The parties stipulated to excludefrom the unit the followingforemen . Louis Rossie;Harry Beam(or Beven),Herbert Johnson,FredMiller,Harry Holmes, Einar Fagerland,w H. Davies,KennethWines, Cecil Van Geystel, Henry Van Geystel, Del Marcoe, andwarren Carithers,and, the following subfoiemenWilliam Hollinger,SeibertKvalheim,Al Kitt, E M Steiger, Harry Clarstrom,B.Williamson,and "Louis Dudley or William,Hollinger,Jr."Since Hollinger,Jr, had replacedDudleyas subforemanand Dudley didnot have any supervisory duties at the time ofthe hearing, we interpretthe stipulation as-excludingHollinger, Jr ,but not Dud'.ey, from the unit so longas their dutiesremain,unchangedio Is stated in Section III, above,the Board,on November 22, 1938,ceitifiedLocal 2Gas the exclusive representative of the employeesof both the Company and the LumberCompany in a singleunitHowever, neither Local 26 nor Local 2618now admits to,membeiship employeesof the Lumber Company, and Lumber & Sawmill Workers Locall2519,which representsthose employees, has no objection to this stipulationu SeeMatter ofHoffman BeverageCo. andIntBrotherhoodof FiremenandOileis;.Local No. 55,8 N L R B 1367.12JesseTucker, FredLemay, andW. J Herring are employed as watchmen by the Com-panyTheirduties arethe ordinary v;atchmen's duties of protecting the Company'sprop-erty against fire, larceny, and trespassThey here excluded from the unitby the Board'sprevious decision referred to in Section III, above, and their duties have not changedisince that decisionLocal .2618 now asserts, however, that our finding in that case thatitexcluded watchmen'trom membership was inaccurate and that our decision i clading;watchmen from the appropriate unit was, therefore,erroneouL4Local 2618does not nowhat e any membership aniong the watchmen, but claims thatthey dropped theii nieniber,inp following the Board's previous decision 568DECISIONSOF NATIONAL LABOR RELATIONS BOARDCompany prefers that they be excluded, as was done in our previousdecision.We shall exclude the watchmen from the unit.'We find that all employees of the Company, excluding supervisoryand clerical employees and watchmen, constitute a unit appropriatefor the purposes of collective bargaining and that said unit will insureto employees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuatethe policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESAt the hearing all parties stipulated that each of the unions in-volved herein has a substantial membership among the employeesin the appropriate unit. It appears that both unions are agreeableto an election and we find that the question concerning representationwhich has arisen can best be resolved by an election by secret ballot.Local 2618 and the Company desire that the election, if directed,be held as early as possible, whereas Local 26 desires that it be heldnot earlier than April 15, 1940.Since Local 26's reason for a delayof the election has been dissipated by the Board's action in sustainingthe Regional Director's refusal to issue a complaint against the Com-pany,15 we see no reason for a postponement of the election.We shallfollow our usual practice and direct that the employees of the Coin-pany eligible to vote in the election shall be those within the appro-priate unit during the pay-roll period immediately preceding thedate of our Direction of Election herein.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Elliott Bay Mill Company, Seattle, Wash-ington, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All employees of the Company at its Seattle, Washington, mill,excluding supervisory and clerical employees and watchmen, consti-tute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National LaborRelationsAct.14Matter of Todd-Johnson DryDocksInc.andInternational Union of Marine andShip-buildingWorkers of America, Local No.29, 18 N L. R. B. 973;Matter of F. B. BoothtCo, etc.andMonterey Bay Area Fish Workers Union No. 24,10 N L. R. B. 1491;Matter of Armour&Co.andAmalgamated Meat Cutters and Butcher Workmen of NorthAmerica,Local No.235, 10 N. L. R. B. 912.1See footnote 3, above. ELLIOTT BAY MILL COMPANYDIRECTION OF ELECTION569By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Elliott Bay Mill Company, Seattle, Washington, an election bysecret ballot be conducted as early as possible but not later thanthirty (30) days from the date of this Direction of Election, underthe direction and supervision of the Regional Director for the Nine-teenth Region, acting in the matter as agent for the National LaborRelations Board, and subject to Article III, Section 9, of said Rulesand Regulations, among all employees of Elliott Bay Mill Company,Seattle,Washington, who were employed during the pay-roll periodimmediately preceding the date of this Direction of Election, includ-ing employees who did not work during that period because theywere ill or on vacation, and employees who were then or have sincebeen temporarily laid off, but excluding supervisory and clerical em-ployees and watchmen and those who shall have since quit or beendischarged for cause, to determine whether they desire to be repre-sented by Plywood & Veneer Workers Union Local #26, C. I. O.affiliate, or by Plywood & Veneer Workers Union, Local 2618, char-tered by the United Brotherhood of Carpenters & Joiners of America,affiliated with the American Federation of Labor, for the purposesof collective bargaining, or by neither.